Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  October 09, 2014

The Court of Appeals hereby passes the following order:

A15A0211. LONNY IRELAND v. THE STATE.

      In 2004, Lonny Ireland pled guilty to two counts of aggravated assault, two
counts of kidnapping with bodily injury, aggravated sexual battery, aggravated
sodomy, and possession of a firearm or knife during the commission of a felony. Ten
years later, in March 2014, Ireland filed a motion for re-sentencing, which the trial
court denied on April 4, 2014. Ireland filed an untimely application for discretionary
appeal and an untimely direct appeal challenging the trial court’s order. We dismissed
both for lack of jurisdiction. See Case No. A14D0424 (dismissed on July 15, 2014);
Case No. A14A2228 (dismissed on September 24, 2014). On August 18, 2014,
Ireland filed a motion for the appointment of counsel on direct appeal. The trial court
denied the motion, and Ireland has filed this direct appeal from that denial. We lack
jurisdiction.
      "An indigent defendant is entitled to representation by counsel only for trial
and for the direct appeal from the judgment of conviction and sentence. [Cits.]" Orr
v. State, 276 Ga. 91, 93 (3) (575 SE2d 444) (2003). Thus, an indigent defendant, like
Ireland, who has filed a motion for re-sentencing is not entitled to counsel to pursue
either the motion or an appeal from the denial thereof. See Rooney v. State, 287 Ga.
1, 7 (4) (690 SE2d 804) (2010) (defendant seeking to vacate a void sentence is not
entitled to appellate counsel); Orr, supra (defendant seeking to void a judgment of
conviction is not entitled to appellate counsel). Ireland’s motion for re-sentencing is
not a direct appeal, he was not entitled to the appointment of appellate counsel, and
the trial court did not err in denying his motion. Moreover, this Court has already
dismissed Ireland’s application and direct appeal regarding the denial of his motion
for re-sentencing. This direct appeal is DISMISSED as MOOT.


                                      Court of Appeals of the State of Georgia
                                                                           10/09/2014
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.